Title: Address to Captain Patrick Henry and the Gentlemen Independents of Hanover, 9 May 1775
From: Madison, James
To: Henry, Patrick



[9 May 1775]

The committee for Orange county, met on Tuesday the 9th of May, taking into their consideration the removal of the powder from the publick magazine, and the compensation obtained by the independent company of Hanover; and observing also, that the receipt given by Capt. Patrick Henry, to his Majesty’s Receiver General, refers the final disposal of the money to the next Colony Convention, came into the following resolutions:
1. That the Governour’s removal of the powder lodged in the magazine, and set apart for the defence of the country, was fraudulent, unnecessary, and extremely provoking to the people of this colony.
2. That the resentment shewn by the Hanover volunteers, and the reprisal they have made on the King’s property, highly merit the approbation of the publick, and the thanks of this committee.
3. That if any attempt should be made at the ensuing Convention to have the money returned to his Majesty’s Receiver General, our delegates be, and they are hereby instructed, to exert all their influence in opposing such attempt, and in having the money laid out in gunpowder for the use of the colony.
4. That the following address be presented to Capt. Patrick Henry, and the Gentlemen independents of Hanover.





Gentlemen,
We, the committee for the county of Orange, having been fully informed of your seasonable and spirited proceedings in procuring a compensation for the powder fraudulently taken from the country magazine, by command of Lord Dunmore, and which it evidently appears his Lordship, notwithstanding his assurances, had no intention to restore, entreat you to accept their cordial thanks for this testimony of your zeal for the honour and interest of your country. We take this occasion also to give it as our opinion, that the blow struck in the Massachusetts government is a hostile attack on this and every other colony, and a sufficient warrant to use violence and reprisal, in all cases where it may be expedient for our security and welfare.
James Madison, chairman, James Taylor, Thomas Barbour, Zachariah Burnley, Rowland Thomas, James Madison, jun. William Moore, James Walker, Lawrence Taliaferro, Henry Scott, Thomas Bill.




